ON MOTION FOR REHEARING.
WOODLEY, Judge.
We remain convinced that no error is shown by appellant’s lone bill of exception.
The sheriff was properly permitted to testify that in his opinion appellant was drunk some three hours after his arrest. See Jones v. State, 130 Tex. Cr. R. 102, 92 S.W. 2d 246; King v. State, 133 Tex. Cr. R. 496, 113 S.W. 2d 181.
The surrounding circumstances as well as the time elpased must be considered in passing upon the admissibility of testimony over the objection that it is too remote.
Appellant was in custody from the time of his arrest, and the circumstances are such as to exclude the belief that he had consumed intoxicants after the alleged offense.
Under such circumstances the fact that three hours had elapsed since the time of the alleged offense would not condemn the testimony as too remote. The weight of the evidence was, of course, for the jury.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.